          Case 1:17-cr-00618-RA Document 364 Filed 07/14/21 Page 1 of 1

                         FREEMAN, NOOTER & GINSBERG
                                       ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                               75 MAIDEN LANE
THOMAS H. NOOTER*                                                                 SUITE 503
LEE A. GINSBERG                                                              NEW YORK, N.Y. 10038
    ______                                                                          ______

NADJIA LIMANI                                                                  (212) 608-0808
OF COUNSEL                                                                TELECOPIER (212) 962-9696

CHARLENE RAMOS
OFFICE MANAGER



                                          July 14, 2021


Honorable Ronnie Abrams                                                 Application granted.
United States District Judge
United States Courthouse                                                SO ORDERED.
40 Foley Square
New York, New York 10007
                                                                        ____________________
                               Re: United States v. Hallil Tabar        Ronnie Abrams, U.S.D.J.
                                       17 CR 618 (RA)                   July 14, 2021

Dear Judge Abrams:

        With the consent of the government and PTS we respectfully request that Your Honor
modify the bail conditions of Mr. Tabar. Mr. Tabar is currently on home confinement with
electronic monitoring. We request that those conditions be removed and that he be placed on
regular PTS reporting requirement pursuant to whatever schedule is set by his pre-trial officer.


                                                             Respectfully,

                                                             /S/ Lee Ginsberg
                                                             Lee Ginsberg


cc: All counsel (BY ECF)
